Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second linear portion sloping rearwardly toward the top end of the closure as recited in claim 21 must be shown or the feature(s) canceled from the claim(s).  The figures appear to show the opposite orientation of the second linear portion, e.g. figured 3 shows the second linear portion (ref. 18) sloping rearwardly toward the bottom end of the closure. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites the limitation “wherein both the first and second linear portions slope rearwardly toward the top end of the closure”. No such language was found in the originally filed application.  The figures support the first linear portions sloping rearwardly toward the top end of the closure (Fig. 3), however the second linear portion of the stab flank is sloped rearwadly towards the bottom end not the top end. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 - 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 10 each recite the limitation “a receiver including a pair of arms, each of the pair of arms”.  It is unclear if there is more than one pair of arms due to the language “each of the pair” even though only “a pair” is previously recited.  For purposes of examination a single pair of arms will be assumed, wherein the pair equates to two arms.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 - 7, 9 - 17, 19, 20 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (US 2004/0167523 A1).

Regarding claim 2 (as best understood), Jackson discloses a spinal fixation structure (Abstract) comprising: 
an elongate rod (Fig. 9, ref. 10); 
a receiver including a pair of arms (paragraph [0053], ref. 18, Fig. 9), each of the pair of arms includes an inner surface with a discontinuous helically wound guide and advancement structure formed therein (paragraph [0053], ref. 22, Fig. 9), the pair of arms defining a channel configured to receive the elongate rod (paragraph [0053], ref. 20, Fig. 9); and 
a closure (paragraph [0052], ref. 1) having a central axis (Fig. 2, ref. 25), a cylindrical body including a top end having a top surface (paragraph [0054], ref. 28) a bottom end having a bottom surface opposite the top surface (ref. 27, Fig. 9), a central internal drive structure extending into the top end (paragraph [0060], refs. 2,3, Fig. 9), and an outer continuous helically wound guide and advancement structure formed thereon (paragraph [0055], ref. 22) and including a load flank having a first linear portion that angles towards the top surface (see remarked Fig. 9, which shows a linear portion of a load flank being angled upwardly or towards the top surface), a stab flank having a second linear portion that angles towards the top surface (see remarked Fig. 9 below), a root surface, a crest surface defining an outermost surface of the guide and advancement structure (see remarked Fig. 9 below), a base height defined between the load flank and stab flank at the root surface (see remarked Fig. 9 below), a crest height defined at the crest surface (see remarked Fig. 9 below), and a thread depth defined as a radial distance between the root surface and the crest surface (thread depth), the base height being greater than the crest height (viewing remarked Fig. 9 below, it is shown that the base height is greater or longer than the crest height), and wherein the bottom end of the cylindrical body of the closure is configured to at least partially engage the elongate rod positionable within the channel of the receiver (Fig. 9).

Jackson is silent regarding the limitations that the thread depth being less than 2.0 millimeters (mm), and the base height being greater than the thread depth.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the guide and advancement structure of the closure of Jackson such that the thread depth is less than 2.0 millimeters (mm), and the base height being greater than the thread depth, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It is noted that no criticality was found for these ranges and relative values and that such modifications would be obvious to better fit the dimensions of a particular patient, e.g. having a smaller or larger receiver to fit a patient’s size and location within the spine (e.g. lumbar, cervical). 


    PNG
    media_image1.png
    468
    664
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    428
    609
    media_image2.png
    Greyscale



    PNG
    media_image5.png
    415
    466
    media_image5.png
    Greyscale
Regarding claim 3, Jackson discloses the spinal fixation structure of claim 2, wherein the root surface extends between an upper radiused surface communicating with the load flank and a lower radiused surface communicating with the stab flank (see remarked Fig. 9 below).  

Regarding claim 4, Jackson discloses the spinal fixation structure of claim 2, wherein the root surface is parallel with respect to the central axis of the closure and helically wound around the cylindrical body of the closure (Fig. 9). 
 
Regarding claim 5, Jackson discloses the spinal fixation structure of claim 2, wherein the crest surface is parallel with respect to the central axis of the closure and helically wound along the outer continuous helically wound guide and advancement structure formed on the cylindrical body of the closure (the outermost surface of the crest surface is parallel with the central axis).  

Regarding claim 6, Jackson discloses the spinal fixation structure of claim 2, wherein the outer continuous helically wound guide and advancement structure further comprises a toe defined between the first linear portion of the load flank and the crest surface, the toe angling upward from the first linear portion of the load flank (see remarked Fig. 9 to the side).  


    PNG
    media_image6.png
    404
    274
    media_image6.png
    Greyscale


Regarding claim 7, Jackson discloses the spinal fixation structure of claim 2, wherein the bottom surface of the bottom of the closure end includes a central nub protruding downward therefrom (paragraph [0057], ref. 43, Fig. 9).  

Regarding claim 9, Jackson discloses the spinal fixation structure of claim 2, except wherein a ratio of the thread depth over the base height is less than or equal to one.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the guide and advancement structure of the closure of Jackson such that, a ratio of the thread depth over the base height is less than or equal to one since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It is noted that no criticality was found for these ranges and relative values and that such modifications would be obvious to better fit the dimensions of a particular patient, e.g. having a smaller or larger receiver to fit a patient’s size and location within the spine (e.g. lumbar, cervical). 

Regarding claim 10 (as best understood), Jackson discloses a spinal fixation structure (Abstract) comprising: 
an elongate rod (Fig. 9, ref. 10); 
a receiver including a pair of arms (paragraph [0053], ref. 18, Fig. 9), each of the pair of arms includes an inner surface with a discontinuous helically wound guide and advancement structure formed therein (paragraph [0053], ref. 22, Fig. 9), the pair of arms defining a channel configured to receive the elongate rod (paragraph [0053], ref. 20, Fig. 9); and 
a closure (paragraph [0052], ref. 1) having a central axis (Fig. 2, ref. 25), a cylindrical body including a top end having a top surface (paragraph [0054], ref. 28), a bottom end having a bottom surface opposite the top surface (ref. 27, Fig. 9), a central internal drive structure extending into the top end (paragraph [0060], refs. 2,3, Fig. 9), and an outer continuous helically wound guide and advancement structure formed thereon (paragraph [0055], ref. 22) and including a load flank having a first linear portion that angles towards the top surface (see remarked Fig. 9, which shows a linear portion of a load flank being angled upwardly or towards the top surface), a stab flank having a second linear portion that angles towards the top surface (see remarked Fig. 9 below), a root surface (see remarked Fig. 9 below), a crest surface defining an outermost surface 80552399.34Attorney Docket No. JAC023-659102 U.S. Appl. No. 16/905,621of the guide and advancement structure (see remarked Fig. 9 below), a base height defined between the load flank and stab flank at the root surface (see remarked Fig. 9 below), a crest height defined at the crest surface (see remarked Fig. 9 below), and a thread depth defined as a radial distance between the root surface and the crest surface (see remarked Fig. 9 below), and the bottom end of the cylindrical body of the closure is configured to at least partially engage the elongate rod positionable within the channel of the receiver (Fig. 9). 

Jackson is silent regarding the limitations that the thread depth being less than 2.0 millimeters (mm), wherein the base height is greater than the thread depth, a ratio of the thread depth to the crest height is less than or equal to one. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the guide and advancement structure of the closure of Jackson such that the thread depth being less than 2.0 millimeters (mm), wherein the base height is greater than the thread depth, a ratio of the thread depth to the crest height is less than or equal to one, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It is noted that no criticality was found for these ranges and relative values and that such modifications would be obvious to better fit the dimensions of a particular patient, e.g. having a smaller or larger receiver to fit a patient’s size and location within the spine (e.g. lumbar, cervical). 

    PNG
    media_image1.png
    468
    664
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    428
    609
    media_image2.png
    Greyscale


Regarding claim 11, Jackson discloses the spinal fixation structure of claim 10, wherein the ratio is equal to one (see the rejection of claim 11 above).  

Regarding claim 12, Jackson discloses the spinal fixation structure of claim 10, wherein the crest height is less than or equal to the base height (as shown in remarked Fig. 9 above, the base height is longer than or greater than a crest height).  

Regarding claim 13, Jackson discloses the spinal fixation structure of claim 10, except wherein the crest height is equal to the base height.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the guide and advancement structure of the closure of Jackson such that the crest height is equal to the base height, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It is noted that no criticality was found for these ranges and relative values and that such modifications would be obvious to better fit the dimensions of a particular patient, e.g. having a smaller or larger receiver to fit a patient’s size and location within the spine (e.g. lumbar, cervical). 

Regarding claim 14, Jackson discloses the spinal fixation structure of claim 10, wherein the root surface is helically wound around the cylindrical body of the closure (Figs. 1 - 3).  

Regarding claim 15, Jackson discloses the spinal fixation structure of claim 10, wherein the crest surface is helically wound along the outer continuous helically wound guide and advancement structure formed on the cylindrical body of the closure (Figs. 1 - 3).  

Regarding claim 16, Jackson discloses the spinal fixation structure of claim 10, wherein the outer continuous helically wound guide and advancement structure further comprises a toe defined between the first linear portion of the load flank and the crest surface, the toe angling upward from the first linear portion of the load flank (see remarked Fig. 9 below).  

    PNG
    media_image6.png
    404
    274
    media_image6.png
    Greyscale


Regarding claim 17, Jackson discloses the spinal fixation structure of claim 10, wherein the bottom surface of the bottom end of the closure includes a central nub protruding downward therefrom (paragraph [0057], ref. 43, Figs. 2, 9).  




Regarding claim 19, Jackson discloses a spinal fixation structure (Abstract) comprising: 80552399.35Attorney Docket No. JAC023-659102 U.S. Appl. No. 16/905,621 
an elongate rod (Fig. 9, ref. 10); 
a receiver including an inner surface with a helically wound guide and advancement structure formed therein (paragraph [0053], ref. 22, Fig. 9) and a channel configured to receive the elongate rod (paragraph [0053], ref. 20, Fig. 9); and 
a closure (paragraph [0052], ref. 1) having a central axis (Fig. 2, ref. 25), a cylindrical body including a top end having a top surface (paragraph [0054], ref. 28), a bottom end having a bottom surface opposite the top surface (ref. 27, Fig. 9), a central internal drive structure extending into the top end (paragraph [0060], refs. 2,3, Fig. 9), and an outer continuous helically wound guide and advancement structure formed thereon (paragraph [0055], ref. 22) and including a load flank having a first linear portion with a slope measured with respect to a horizontal line extending perpendicular from the central axis (see remarked Fig. 9 below), a stab flank having a second linear portion with a slope measured with respect to a horizontal line extending perpendicular from the central axis (see remarked Fig. 9 below), a root surface (see remarked Fig. 9 below), a crest surface defining an outermost surface of the guide and advancement structure (see remarked Fig. 9 below), a base height defined between the load flank and stab flank at the root surface (see remarked Fig. 9 below), a crest height defined at the crest surface (see remarked Fig. 9 below), and a thread depth defined as a radial distance between the root surface and the crest surface (see remarked Fig. 9 below), wherein the base height is greater than the crest height (see remarked Fig. 9 below), and the slope of the first linear portion is less than the slope of the second linear portion measured with respect to the horizontal lines (as shown in remarked Fig. 9 below, the slope of the first linear portion is less than or flatter than the slope of the second linear portion), and wherein the bottom end of the cylindrical body of the closure is configured to at least partially engage the elongate rod positionable within the channel of the receiver (Fig. 9).


    PNG
    media_image1.png
    468
    664
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    428
    609
    media_image2.png
    Greyscale
Jackson is silent regarding the limitation that the thread depth is less than 1.0 millimeter (mm). It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the guide and advancement structure of the closure of Jackson such that the thread depth is less than 1.0 millimeter (mm), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It is noted that no criticality was found for these ranges and relative values and that such modifications would be obvious to better fit the dimensions of a particular patient, e.g. having a smaller or larger receiver to fit a patient’s size and location within the spine (e.g. lumbar, cervical). 

Regarding claim 20, Jackson discloses the spinal fixation structure of claim 19, except wherein the thread depth is between 0.5 and 0.7 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the guide and advancement structure of the closure of Jackson such that the thread depth is between 0.5 and 0.7 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It is noted that no criticality was found for these ranges and relative values and that such modifications would be obvious to better fit the dimensions of a particular patient, e.g. having a smaller or larger receiver to fit a patient’s size and location within the spine (e.g. lumbar, cervical). 

Regarding claim 22, Jackson discloses the spinal fixation structure of claim 19, wherein the slope of the first linear portion is substantially parallel with respect to the horizontal line extending perpendicular from the central axis of the closure (Fig. 9). 

Claims 8 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (US 2004/0167523 A1) in view of Jackson (US 2006/0058794 A1).

Regarding claims 8 and 18, Jackson discloses the spinal fixation structure of claims 2 and 10, except for further comprising a shank configured to be received in the receiver. However, paragraph [0018] discloses that the receiver may be an open headed bone screw, hook or other medical implant wherein the channel has an open top and is located between two spaced arms of the implant.  

Jackson discloses an analogous spinal fixation structure (Abstract, Fig. 6) wherein the receiver (paragraph [0042], ref. 152, Fig. 6) is configured to receive a shank (ref. 154) via spherical connection such that the shank may is able to be polyaxially positioned relative to the receive (paragraph [0042]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the receiver of Jackson (‘523) to have a spherical opening to receiver a spherical head of shank, as taught by Jackson (‘794) for the purpose of being able to position the shank at any desired angle relative to the receiver within a conical range of movement (paragraph [0042]). 

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (US 2004/0167523 A1) in view of Temple (US 3,640,416). 

Regarding claim 21, Jackson discloses the spinal fixation structure of claim 19, except wherein both the first and second linear portions slope rearwardly toward the top end of the closure.  However, paragraph [0056] discloses that other contours may be used.  

	Temple teaches a reverse angle thread system (Abstract) in the related art of threaded connections.  Temple teaches that the threads of an inner member having threads, which is considered analogous to the closure of Jackson, which may be angled downward (Col. 2, lines 1 - 17, Figs. 1, 2-b).  In addition, Temple teaches that the threads may be angled downward or upwardly without changing the function of the threads (Col. 3, lines 1 - 10).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure structure of Jackson such that the threads are angled upwardly, towards the top end of the closure, as taught by Temple, since Temple teaches that the upward or downward angle doesn’t change the locking relationship between the inner and outer members and it would be a simple change to achieve the same results. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 2 - 22 have been considered but are moot because the new ground of rejection does not rely on any references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773